DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending in this application.
Claims 1, 20 and 21 are currently amended.
No new IDS was submitted.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 20 and 21 recites “determining whether the instance of data is measure data wherein measure data comprises a quantitative value on which calculations can be made; and in response to determination that the instance of data is not measure data, mark the instance of data as sensitive data.” There is no adequate description in the Specification of the instant application explaining what “measure data” is and “measure data comprises a quantitative value on which calculations can be made”. Applicant briefly mentioned on para 30 that “in some embodiments, any data other than measure data comprises sensitive data (e.g., text, character, symbol, etc. data is considered to be sensitive data and is not transferred)”. That explanation is not same as identifying measure data comprising a quantitative value on which calculation can be made. The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (Pub. No.: US 2018/0285596 A1) (hereinafter, “Jones”) in view of Leung (US 2018/0330118 A1).

As to claim 1, Jones discloses a system for secure commingling of tenant isolated data, comprising: 
a commingling storage unit (Fig. 1, item 150; Fig. 2, item 150; “Referring back to FIG. 2, the data store 150 is configured to store the modified data 142 in a manner that allows a management platform (e.g., the management platform 120 of FIG. 1) to locate metric data associated with particular network entities.” –e.g., see, [0025]); 
an interface configured to: receive an indication of tenant data to be commingled (“The collector module 140 is configured to handle the registration of the agents 112 with the management platform 120, receive collected data 114 from the agents 112, analyze the collected data 114, identify sensitive information in the data 114, extract the sensitive information, and store the data in either the data store 150 or sensitive data store 170.” –e.g. see, [0017]; herein receiving data to be stored in a central database is 
a processor configured to: determine one or more instances of sensitive data included in the tenant data (“In some aspects, the collector module 140 may determine whether sensitive information is contained in the data 114 by using an algorithm. The algorithm may be configured to read the data 114, identify characters that signify identity information of the client or network entity 110, and remove the sensitive information from the data 114. By way of another example, the algorithm may utilize a list of attribute names (e.g., IPAddress, CustomerID, DestinationName, DestinationID, Topology, User) that are determined to contain or likely contain sensitive information.” –e.g. see, [0017]); and 
transfer the tenant data to the commingling storage unit without transferring the one or more instances of sensitive data, wherein an index identifier is transferred to be stored in the commingling storage unit in place of an instance of sensitive data of the one or more instances of sensitive data (“Referring back to FIG. 1, the collector module 140 may be further configured to replace the sensitive information in the collected data 114 with one or more identifiers thereby creating modified data 142. The modified data 142 may include metric data that comprises events, logs, metrics, transactions, alerts, entity performance, time-based data, CPU usage, memory usage or other telemetry records. The modified data 142 created by the collector module 140 may be routed by the collector module 140 to the data store 150 for storage.” –e.g. see, [0024], see also, the identifier 212 as an index for both the sensitive data store 170 and data store 150, the identifier 212 facilitates efficient retrieval of sensitive data 216 and metric data 218 stored in each of the data stores, 170 and 150.” –e.g. see, [0026], see also, Fig. 2, Fig. 3, [0017]; [0028]). 
Jones may not explicitly disclose select an instance of data included in the tenant data that is not marked as sensitive data; determine whether the instance of data is measure data, wherein measure data comprises a quantitative value on which calculations can be made; and in response to a determination that the instance of data is not measure data, mark the instance of data as sensitive data.
However, in an analogous art, Leung discloses select an instance of data included in the tenant data that is not marked as sensitive data; determine whether the instance of data is measure data, wherein measure data comprises a quantitative value on which calculations can be made; and in response to a determination that the instance of data is not measure data, mark the instance of data as sensitive data (“Portions of the message contain non-sensitive text 220, while other portions contain sensitive text 210. The disclosed method strives to identify the sensitive portions of the text automatically. That is, the interface may use contextual information and clues to detect possible sensitive text. For example, if a sentence contains a string of numbers and the words "bank" and "account" are detected in the same sentence, the interface may reasonably conclude that the string of numbers is representative of a bank account number or some other sensitive, identifying number. As such, in the example shown in FIG. 2, the string of numbers has been identified as possible detected sensitive 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jones as taught by Leung in order to provide a personalized pre-programmed algorithm to identify sensitive information for a particular platform.

As to claims 20 and 21, these are rejected using the similar rationale as for the rejection of claim 1.

As to claim 2, Jones discloses wherein the index identifier comprises a hash of the instance of sensitive data (“Referring to FIG. 2, the sensitive data store 170 is configured to store sensitive information 144 in a manner that allows a management platform (e.g., the management platform 120 of FIG. 1) to locate sensitive information associated with particular network entities. For example, the sensitive data store 170 may contain a multitude of entries, with each entry including an identifier 212, a network entity identifier 214, and sensitive data 216. The entity identifier 214 may comprise a name, a numerical value, a hash value, or any other data that may be used to identify a 
As to claim 3, Jones discloses further comprising a tenant data storage unit of a plurality of is tenant data storage units (Each agent 112A-C may be installed on a respective network entity 110A-C and configured to transmit data to and receive data from (e.g., network entity information, application information, performance information, event information) the network management platform 120 via the collector module 140.”-e.g. see, [0016]). 
As to claim 4, Jones discloses wherein the tenant data is received from the tenant data storage unit of the plurality of tenant data storage units (Each agent 112A-C may be installed on a respective network entity 110A-C and configured to transmit data to and receive data from (e.g., network entity information, application information, performance information, event information) the network management platform 120 via the collector module 140.”-e.g. see, [0016]). 
As to claim 5, Jones discloses wherein the tenant data is transferred automatically in the event that the tenant data on the tenant data storage unit is updated, modified, added to, and/or deleted from (“At operation 310, the system may collect data that represents performance information or records of network entities in the network. The records may be created or updated based on the data received from a network entity or user interface. The data may include various attributes of certain network entities.” –e.g. see, [0032, see also, Fig. 3). 
replace the sensitive information in the collected data 114 with one or more identifiers thereby creating modified data 142. The modified data 142 may include metric data that comprises events, logs, metrics, transactions, alerts, entity performance, time-based data, CPU usage, memory usage or other telemetry records.” –e.g. see, [0024]). 
As to claim 7, Jones discloses wherein the index identifier comprises a hash of the instance of sensitive data (“The entity identifier 214 may comprise a name, a numerical value, a hash value, or any other data that may be used to identify a network entity. The identifier 212 may be a name, a label, code, or any other data that may be used to identify a record in the sensitive data store 170. In one aspect, the identifier 212 may comprise a three letter prefix and three number suffix. The prefix may indicate the type of sensitive data collected for a particular network entity and the suffix may represent a numerical identifier.” –e.g. see, [0019]). 
As to claim 8, Jones discloses wherein the tenant data stored on the commingling storage unit is used for a service (Jones: [0016], [0017], [0024]). 
As to claim 9, Jones discloses wherein the service comprises a benchmarking service (Jones: [0016], [0017], [0024]). 

As to claim 16, Jones discloses wherein the processor is further configured to determine a set of tenants associated with the tenant data stored on the commingling storage unit ([0024], [0028], [0030]). 
As to claim 17, Jones discloses wherein an instance of the one or more instances of the sensitive data comprises personally identifiable information (Fig. 2, item 170; [0024], [0028]). 
As to claim 18, Jones discloses wherein an instance of the one or more instances of the sensitive data comprises an instance of data that is not measure data (Fig. 2, item 170; [0024], [0028]). 
As to claim 19, Jones discloses wherein the tenant data is selected for transfer according to analytics-based granularity (“In some aspects, the collector module 140 may determine whether sensitive information is contained in the data 114 by using an algorithm. The algorithm may be configured to read the data 114, identify characters that signify identity information of the client or network entity 110, and remove the sensitive information from the data 114.” –e.g. see, [0017], see also, [0024], [0028]). 

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Leung and further in view of Al-Kabra et al. (US 2019/0058991 A1) (hereinafter, “Al-Kabra”).

the number of unique subscribers that are handled by each of the one or more network cells in the time period is less than a predetermined threshold number (e.g., 25 unique subscribers)” –e.g. see, [0026]; herein, a number of subscribers are determined which is equivalent to number of tenants represented in a report data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Jones and Leung as taught by Al-Kabra in order to prevent identifying identities of the unique subscribers. Thus, identities of unique subscribers cannot be exposed by observing subscriber behavior based on communication records of subscribers across multiple network as taught by Al-Kabra (Al-Kabra: [0026]).

As to claim 12, Jones discloses wherein functions comprise operations, calculations, and/or searches (Jones: [0027]; herein the metric data 218 may be searched using one or more types of metric data 218 stored in the data store 150). 
when the number of unique subscribers that are handled by each of the one or more network cells in the time period is less than a predetermined threshold number (e.g., 25 unique subscribers). The predetermined threshold number is designed to ensure there is sufficient noise in the communication records of subscribers that are associated with a network cell to protect subscriber privacy. For example, if a network cell only handled communications for user devices of 10 unique subscribers during a day when the threshold is 25 unique subscribers, then communication records pertaining to the communication services received by the user devices of these 10 unique subscribers are purged from the communication record table. In this way, the identities of the unique subscribers cannot be deduced by extrapolating subscriber behavior based on communication records of subscribers across multiple network cells.” –e.g. see, Al-Kabra: [0026]; herein, a number of subscribers are determined from a report data and when the determined number is less than a certain threshold number, then the subscribers (i.e. tenants) are purged from the record). 
As to claim 14, the combination of Jones, Leung and Al-Kabra disclose wherein the report data is identifiable as being associated with a single tenant (Al-Kabra: [0026]; Jones: [0030]). 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 20 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256.  The examiner can normally be reached on Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495                 


/HENRY TSANG/Primary Examiner, Art Unit 2495